Citation Nr: 0706493	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to an increased evaluation for headaches, as a 
residual of meningitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and F.H.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 5, 1970 to 
September 18, 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1999 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which denied the veteran's claim for a rating in excess of 10 
percent for headaches, residuals of meningitis.  

On January 27, 2003, the veteran and F. H. appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge, sitting at the RO.  A transcript of that 
hearing is of record.  

In September 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in August 2005.  

In an August 2005 rating decision, the RO granted service 
connection for dementia/amentia with amnestic disorder; a 30 
percent disability rating was assigned, effective June 23, 
1999.  In an Informal Hearing Presentation, dated in December 
2006, the veteran's representative appears to be expressing 
disagreement with the rating assigned to the mental disorder.  
However, the statement constituted an untimely notice of 
disagreement with the evaluation for dementia.  Accordingly, 
this issue will not be addressed by the Board at this time.  
Rather, the matter is referred to the RO for initial 
consideration.  

In May 2006, the veteran's representative submitted 
additional evidence directly to the Board, and waived the 
right to initial review by the RO.  See 38 C.F.R. § 20.1304 
(2006).  


FINDINGS OF FACT

The veteran's meningitis is not an active febrile disease, 
but its residuals have been characterized by chronic 
headaches, occurring on a daily basis and lasting several 
hours each time, blurry vision, and fatigue.  The headaches 
are neither completely prostrating in nature, nor productive 
of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but not higher, for 
residuals of meningitis, described as chronic headaches have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Codes 8019, 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in October 2004 was not given prior 
to the first RO adjudication of the claim, the notice was 
provided by the RO prior to the transfer and recertification 
of the case to the Board, and its notice, complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  As the Federal Circuit Court 
has recently stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA, and that he has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
headaches, given that he has been provided all the criteria 
necessary for a higher disability rating, a Board remand, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The service medical records indicate that the veteran 
suffered two episodes of meningitis for which he was 
hospitalized; he was hospitalized from February 26, 1970 to 
March 6, 1970, and again from August 22, 1970 to September 3, 
1970.  A post-service VA examination in September 1977 noted 
complaints of low back stiffness and recurrent headaches.  
The veteran reported headaches approximately every 3 days 
lasting the better part of the day in the temporal region and 
occasionally in the occiput.  

Based upon the above findings, a rating action in November 
1977 granted service connection for headaches, residuals of 
meningitis; a 10 percent evaluation was assigned, effective 
July 26, 1977.  

On the occasion of a VA psychiatric examination in July 1999, 
the veteran indicated that he had been experiencing recurrent 
episodes of headaches associated with blurring of vision.  
The veteran stated that he had also developed a loss of 
memory to recent events.  On examination, cranial nerves II 
through XII were normal.  No sensory deficit was noted.  CT 
scan of the head was normal.  The examiner noted that the 
veteran was more probably than not suffering from post-
meningitis syndrome.  

Of record is a lay statement from S. F., dated in October 
2000, indicating that the veteran had consistent headaches 
and memory loss which have affected his ability to complete 
his long term goals.  

At a personal hearing in January 2003, the veteran's service 
representative reported that the veteran experienced chronic 
and severe migraines on a daily basis.  The veteran indicated 
that, three days prior to the hearing, he had the worst 
headache he had experienced in a week or two; he described 
the headache as feeling like someone placing a clamp on her 
temples.  Mr. F. H., a social worker from the University of 
Washington, indicated that he had seen the veteran on 
approximately 44 visits; he noted that the veteran suffered 
from memory lapses, forgetfulness, and he often complained of 
extreme migraine headaches.  Mr. F. H. noted that the veteran 
also complained of back pain along with the headaches and 
forgetfulness.  


In a statement in support of claim (VA Form 21-4138), dated 
in November 2004, it was contended that the veteran's 
meningitis is manifested by symptoms that include fever, 
headaches, vomiting, malaise, and stiffness in the neck and 
back.  Therefore, he believes that he is entitled to a rating 
in excess of 10 percent for the residual headaches.  

The veteran was referred for a neurological evaluation in 
January 2005, at which time he indicates that he has 
continued to have headaches and neck pain over the last 34 
years.  The veteran indicated that the headaches were daily; 
he described them as a constant pain in the occipital and 
bitemporal areas.  He noted that the pain felt very much like 
a clamp on his temples.  The veteran related that the 
constancy of the pain varied in severity from a 4 to a 9 on a 
scale of 1 to 10.  The veteran indicated that he has not been 
above to distinguish anything that makes the headaches worse, 
or anything that seems to resolve the headaches.  The veteran 
reported waking up fatigued and tired.  He reported having 
headaches, memory loss, blurring of vision, although he used 
glasses.  He denied any dizziness or lightheadedness.  No 
epilepsy or seizures were reported.  The impression included 
history of meningitis, chronic head pain, cervicalgia, and 
low back pain.  The examiner stated that the veteran appeared 
to have continuing symptoms of a nonspecific type that have 
become worse with time without any objective neurological 
findings, although the records indicate a diagnosis of 
meningitis on two occasions.  An EEG performed in February 
2005 was reported to be normal.  

On the occasion of a VA neurological evaluation, conducted in 
January 2005, the veteran reported having headaches every 
day; he noted that the headaches were present the majority of 
the day.  He has found nothing that brings him relief from 
the headaches.  He noted that they have been getting 
progressively worse over the years.  He also complained of 
neck and low back pain.  The veteran also complained of 
vision changes.  The examiner noted that the veteran's eyes 
were both quite "sensation" to light.  The pertinent 
diagnoses include status post meningitis and as likely as not 
post encephalitis; degenerative osteoarthritis and 
degenerative disc changes with neural foraminal encroachment 
C5-6 and C6-7.  The examiner opined that the veteran's 
headaches and memory problems were more likely than not due 
to the two episodes of meningitis he suffered while in 
military service.  

Of record is the report of a psychiatric examination, dated 
in March 2006, at which time the veteran indicated that he 
gets headaches daily; he noted that they range from mild to 
severe, and they last three to four hours or more.  The 
veteran also reported problems with back pain and stiffness.  
He takes a medication for the headaches.  


III.  Legal Analysis.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Meningitis may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8019, a 
100 percent evaluation is warranted for active febrile 
epidemic cerebrospinal meningitis.  A 10 percent evaluation 
is warranted for minimum residuals of epidemic cerebrospinal 
meningitis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8019 
(2006).  

For the assignment of the minimum rating for Diagnostic Codes 
8000-8025, including the residuals of epidemic cerebrospinal 
meningitis, the residuals must be ascertainable.  A 
determination as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, 
fatigability, must be approached on the basis of the 
diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8000-8025, Note (2006).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (Migraine), a 
50 percent rating is warranted with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is warranted 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted.  With less frequent attacks, a 0 percent rating is 
warranted.  38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2006).  

Turning to the medical evidence, although the veteran was 
hospitalized from February 26, 1970 to March 6, 1970, and 
again from August 22, 1970 to September 3, 1970 for 
meningitis, the record lacks any evidence documenting 
additional and/or active episodes of meningitis to the 
present.  As the veteran's meningitis is not an active 
febrile disease, the disability shall be rated on the 
headache residuals.

However, the veteran's residuals of meningitis have been 
characterized by headaches since the initial in-service 
hospitalization to treat the meningitis.  Currently, the 
veteran's headaches are chronic, productive of blurring of 
vision, and fatigue, occurring on a daily basis and lasting 
more than four hours each time.  This conclusion is also 
consistent with what the veteran reported in numerous 
statements and during his sworn testimony at a personal 
hearing held before the Board in January 2003.  Moreover, the 
psychiatric examination report dated in March 2006 noted that 
the veteran described his headaches as being daily and mild 
to severe, lasting four hours or more.  In light of the 
foregoing, and in the absence of any medical evidence 
indicating that the veteran's headaches are not daily (or 
almost daily) or prostrating, the Board finds that the 
veteran's overall disability picture more nearly approximates 
the criteria required for a 30 percent evaluation under 
Diagnostic Code 8100.  See 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2006).  

However, the Board has determined that a 50 percent 
disability rating is not warranted at this time.  The record 
contains no objective evidence indicating that the veteran's 
headaches have caused "severe economic inadaptability."  The 
veteran has not indicated that he cannot work due to the 
headaches.  The veteran has supplied no evidence of absences 
from work due to his headaches, and no medical evidence has 
pointed to such absences.  

For the reasons and bases expressed above, the Board 
concludes that a disability rating of 30 percent, but no 
higher, may be assigned for the veteran's service-connected 
headaches under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  The benefit sought on appeal is 
accordingly allowed to that extent.  


ORDER

Entitlement to a 30 percent evaluation for headaches, 
residuals of meningitis, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


